Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 1 of 21 Page ID #:1596




     1 Thomas H. Bienert, Jr. – State Bar No. 135311
          tbienert@bienertkatzman.com
     2
       Whitney Z. Bernstein – State Bar No. 304917
     3    wbernstein@bienertkatzman.com
       BIENERT | KATZMAN PC
     4 903 Calle Amanacer, Suite 350
     5 San Clemente, CA 92673
       Telephone: (949) 369-3700
     6 Facsimile: (949) 369-3701
     7 Attorneys for James Larkin
     8 [Additional counsel listed on next two pages]
     9
    10
    11                           UNITED STATES DISTRICT COURT
    12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
    13
    14 UNITED STATES OF AMERICA,                       CASE NO. 2:18-cv-8420-RGK-PJWx
    15
                       Plaintiff,                      CLAIMANTS’ OPPOSITION TO
    16                                                 MOTION TO STRIKE CLAIMS
                vs.                                    [DKT. 148]
    17
    18 $1,546,076.35 IN BANK FUNDS                     Date: November 2, 2020
       SEIZED FROM REPUBLIC BANK                       Time: 9:00 A.M.
    19
       OF ARIZONA ACCOUNT ‘1889, et al.,               Crtrm.: 850
    20
                    Defendants.                        Assigned to Hon. R. Gary Klausner
    21
    22
    23
    24
    25
    26
    27
    28

                             CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 2 of 21 Page ID #:1597




     1 Gary S. Lincenberg – State Bar No. 123058
          glincenberg@birdmarella.com
     2
       Ariel A. Neuman – State Bar No. 241594
     3    aneuman@birdmarella.com
       Gopi K. Panchapakesan – State Bar No. 279586
     4    gpanchapakesan@birdmarella.com
     5 BIRD, MARELLA, BOXER, WOLPERT,
       NESSIM, DROOKS, LINCENBERG &
     6 RHOW, P.C.
     7 1875 Century Park East, 23rd Floor
       Los Angeles, California 90067-2561
     8 Telephone: (310) 201-2100
     9 Facsimile: (310) 201-2110
       Attorneys for John Brunst
    10
    11
         Paul J. Cambria, Jr. – State Bar No. 177957
    12      pcambria@lglaw.com
    13   LIPSITZ GREEN SCIME CAMBRIA LLP
         42 Delaware Avenue, Suite #120
    14   Buffalo, NY 14202
    15   Telephone: (716) 849-1333
         Facsimile: (716) 855-1580
    16   Attorneys for Michael Lacey
    17
    18 John K. Rubiner – State Bar No. 155208
    19    jrubiner@fmglaw.com
       FREEMAN, MATHIS & GARY LLP
    20 550 S. Hope Street, Suite 2200
       Los Angeles, CA 90071
    21
       Telephone: (213) 615-7000
    22
       Bruce Feder (admitted pro hac vice)
    23
          bf@federlawpa.com
    24 FEDER LAW OFFICE, P.A.
       2930 E. Camelback Road, Suite 160
    25 Phoenix, AZ 85016
    26 Telephone: (602) 257-0135
       Facsimile: (602) 954-8737
    27
    28 Attorneys for Scott Spear

                                                   ii
                            CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 3 of 21 Page ID #:1598




     1 David W. Wiechert – State Bar No. 94607
          dwiechert@aol.com
     2
       WIECHERT, MUNK & GOLDSTEIN, PC
     3 27136 Paseo Espada, Suite B1123
       San Juan Capistrano, CA 92675
     4 Telephone: (949) 361-2822
     5
       Daniel J. Quigley (admitted pro hac vice)
     6    quigley@djqplc.com
     7 DANIEL J. QUIGLEY, PLC
       5425 E. Broadway Blvd., Suite 352
     8 Tucson, Arizona 85711
     9 Telephone: (520) 867-4450
    10 Attorneys for Attorneys for Medalist
    11 Holdings, Inc., Leeward Holdings, LLC,
       Camarillo Holdings, LLC, Vermillion
    12 Holdings, LLC, Cereus Properties, LLC,
    13 Shearwater Investments, LLC, and
       Broadway Capital Corp., LLC
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  iii
                           CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 4 of 21 Page ID #:1599




     1                                              TABLE OF CONTENTS
                                                                                                                                          Page
     2
         I.     INTRODUCTION ....................................................................................................... 1
     3
         II.    ARGUMENT ................................................................................................................ 2
     4
     5          A.        Claimants Needs Only Make Colorable Lien Claims to
                          Demonstrate Their Standing at the Outset of This Forfeiture
     6                    Proceeding........................................................................................................... 2
     7          B.        Claimants’ Claims Need Not be “Unequivocal” ............................................ 3
     8
                C.        Factual Assertions Made “on Information and Belief” Do Not
     9                    Render Claimants’ laims to the Liended Assets Deficient ............................ 4
    10          D.        Claimants’ Claims Are Not Conclusory and Are More Than
    11                    Colorable. ............................................................................................................ 6
    12                    1. The Claims Don Not Stand Alone, But Must Be Read In the Context
    13                    of the Government's Allegations in Its Complaint………………………6
    14                    2. Key Statements in the Claims are Unqualified and Beyond
    15                    Conclusory……...………………………………………………………8
    16                    3. Claimants' Advancement and Indemnification Claims are Clear….….10
    17
                E.        If Claimants’ Claims are Deficient in any Regard, the Court Should
    18                    Grant Leave to Amend.................................................................................... 11
    19          F.        The Court Need Not Delay Ruling on the Motions to Dismiss the
    20                    Government’s Complaint With Respect to the Assets That Are Not
                          the Subject of the Motion to Strike................................................................ 12
    21
         III.   CONCLUSION........................................................................................................... 13
    22
    23
    24
    25
    26
    27
    28
                                                            i
                                        Table of Contents and Table of Authorities
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 5 of 21 Page ID #:1600




     1                                             Table of Authorities
     2                                                                                                               Page(s)

     3 Cases
     4 Bowles v. Reade,
     5    198 F.3d 752 (9th Cir. 1999) ................................................................................. 11
     6 Eminence Capital LLC v. Aspeon, Inc.,
     7    316 F.3d 1048 (9th Cir. 2003) ............................................................................... 12
     8 Enterprise Bank v. Saettelle,
     9    21 F.3d 233 (9th Cir. 1994) ................................................................................... 13
    10 Johnson v. Manhattan Ry.,
    11    289 U.S. 479 (1933)............................................................................................... 13
    12 Mercado v. U.S. Customs Serv.,
    13    No. 85 CV 3758, 1988 WL 28094 (E.D.N.Y. Mar. 22, 1988) ................................ 5
    14 Mercado v. U.S. Customs Service,
    15    873 F.2d 641(2d Cir. 1989) ..................................................................................... 4
    16 Toyo Tire & Rubber Co., Ltd v. Wheel Grp. Holdings, LLC,
    17    2016 WL 11525318 (C.D. Cal. Oct. 26, 2016) ..................................................... 13
    18 U.S. v. Real Property Located at 17 Coon Creek Road,
    19    787 F.3d 968 (9th Cir. 2015) ................................................................................... 7
    20 United States v. $11,500 in U.S. Currency,
    21    710 F.3d 1006 (9th Cir. 2013) ............................................................................... 12
    22 United States v. $133,420.00 in U.S. Currency,
    23    672 F.3d 629 (9th Cir. 2012) ............................................................................... 3, 4
    24 United States v. Daugerdas,
    25    No. 09-CR-581, 2020 WL 364601 (S.D.N.Y Jan. 22, 2020) .................. 5, 6, 10, 11
    26 United States v. JP Morgan Chase Bank Account No. Ending 8215 in Name of
    27    Ladislao V. Samaniego, VL: $446,377.36,
    28    835 F.3d 1159 (9th Cir. 2016) ................................................................................. 3
                                                        ii
                                    Table of Contents and Table of Authorities
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 6 of 21 Page ID #:1601




     1 United States v. One-Sixth Share Of James J. Bulger In All Present And Future
     2       Proceeds Of Mass Millions Lottery Ticket No. M246233,
     3       326 F.3d 36 (1st Cir. 2003)...................................................................................... 3
     4 United States v. Premises Known as 7725 Unity Ave. N.,
     5       294 F.3d 954 (8th Cir. 2002) ................................................................................... 3
     6 Rules
     7 Fed. R. Civ. P. 15(a)(2).............................................................................................. 11
     8 Rule 15(a) ............................................................................................................ 11, 12
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                            iii
                                        Table of Contents and Table of Authorities
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 7 of 21 Page ID #:1602




     1 I.      INTRODUCTION
     2         Claimants Michael Lacey, James Larkin, Scott Spear, Jed Brunst, Medalist
     3 Holdings, Inc., Leeward Holdings, LLC, Camarillo Holdings, LLC, Vermillion Holdings,
     4 LLC, Cereus Properties, LLC, Shearwater Investments, LLC, and Broadway Capital
     5 Corp., LLC (collectively, “Claimants”) hereby jointly respond to the government’s
     6 Motion to Strike Claims Pursuant to Rule G(8)(c) of the Supplemental Rules for
     7 Admiralty or Maritime Claims and Asset Forfeiture Actions (Dkt. 148) (the “Motion”)
     8 with respect to the purported grounds for striking their claims asserted in Section III(E)
     9 of the Motion. Claimant Lacey has separately responded to the Motion (Dkt. 152) with
    10 respect respond to the grounds asserted for striking his claims in Sections III(B) and
    11 III(D) of the Motion. Sections III(F) and III(G) of the Motion do not apply to
    12 Claimants.1
    13         In Section III(E) of the Motion, the government seeks to strike numerous claims
    14 filed by Claimants asserting lien rights in assets seized from Backpage.com, LLC and its
    15 affiliates. Claimants filed their claims to these defendant assets commencing in May 2019
    16 and, for more than a year thereafter, the government said nothing suggesting those
    17 claims were insufficient or that the government needed more information to determine
    18 whether Claimants had standing to assert their claims. Only after Claimants moved to
    19 dismiss the government’s consolidated complaint, when questioning standing would
    20 create delay, did the government first suggest a purported issue with standing.
    21         Moreover, the government served interrogatories, purportedly aimed at
    22 investigating Claimants’ standing, and Claimants fully responded to that written
    23 discovery. Indeed, the govenrment has raised no issues regarding the sufficiency of thos
    24 responses. Yet, the government’s Motion ignores Claimants’ sworn discovery responses,
    25 and the verified facts set out in those responses, facts that would establish standing even
    26
    27   1
          The shareholder Claimants have elected not to contest the government’s motion to
       strike their individual claims to the corporate bank accounts in Case 18-cv-08566-RGK.
    28
       Those claims were addressed by the government in Section III(C) of the Motion.
                                                    1
                           CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 8 of 21 Page ID #:1603




     1 in connection with a motion for summary judgment. That the government has chosen
     2 to ignore those responses demonstrates that its motion is just an exercise in
     3 gamesmanship, and another attempt at furthe delaying these proceedings.
     4         The claims addressed in Section III(E) of the Motion, and identified in in
     5 Appendix A-4 to the Motion, are claims premised on liens on the assets of
     6 Backpage.com, LLC and its affiliates (the “Liened Assets”) that secure the balance of the
     7 purchase price for the sale of the website by certain of the Claimants and also secure
     8 related contractual obligations, including obligations for advancement and indemnity for
     9 legal expenses owed to Claimants. Claimants plainly have established standing to assert
    10 claims as to those assets.
    11         The government contends it cannot assess whether Claimants’ claims are baseless
    12 or fraudulent because some of the factual assertions in those claims were made “on
    13 information and belief,” which it argues renders the claims deficient. The government
    14 is flat-wrong, as the claims provide ample detail as to the bases for Claimants’ allegations.
    15 The claims readily clear the low bar required to establish constitutional standing and the
    16 allegations in the claims that are qualified by “information and belief” do not impair the
    17 validity of the claims or Claimants’ constitutional standing.
    18 II.     ARGUMENT
    19         A.     Claimants Need Only Make Colorable Lien Claims to Demonstrate
    20                Their Standing at the Outset of This Forfeiture Proceeding.
    21         “To satisfy constitutional standing requirements under Article III, 2 a claimant
    22 contesting the government’s civil forfeiture action must show ‘sufficient interest in the
    23 property to create a case or controversy.’ This showing need only constitute ‘a colorable
    24 interest’ in the seized funds, generally through the demonstration of an ownership or
    25
         As the government notes in its Motion (at 7), statutory standing turns on adherence to
         2
    26
       the requirements of Supplemental Rule G(5). The government does not contend that
    27 Claimants failed to comply with Supplemental Rule G(5) with respect to the claims
       identified in Appendix A-4 to its Motion, so only constitutional standing is at issue for
    28
       those claims.
                                                     2
                            CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 9 of 21 Page ID #:1604




     1 possessory interest in the property.” United States v. JP Morgan Chase Bank Account No.
     2 Ending 8215 in Name of Ladislao V. Samaniego, VL: $446,377.36, 835 F.3d 1159, 1164 (9th
     3 Cir. 2016) (internal citations omitted).         “At the initial stage of intervention, the
     4 requirements for a claimant to demonstrate constitutional standing are very forgiving. In
     5 general, any colorable claim on the defendant property suffices.” United States v. One-
     6 Sixth Share Of James J. Bulger In All Present And Future Proceeds Of Mass Millions Lottery Ticket
     7 No. M246233, 326 F.3d 36, 41 (1st Cir. 2003); accord United States v. Premises Known as 7725
     8 Unity Ave. N., 294 F.3d 954, 957 (8th Cir. 2002) (“To have standing, a claimant need not
     9 prove the underlying merits of the claim. The claimant need only show a colorable
    10 interest in the property, redressable, at least in part, by a return of the property.”). A
    11 colorable lien claim is an interest in property giving Claimants standing to contest these
    12 forfeitures. One-Sixth Share Of James J. Bulger, 326 F.3d at 41 (“Normally, a lien against
    13 the defendant property would establish standing.”); see also 7725 Unity Ave. N., 294 F.3d
    14 at 957 (rejecting the government’s claim that a lienholder lacked standing).
    15         B.     Claimants’ Claims Need Not be “Unequivocal.”
    16         The government argues Claimants’ claims are deficient because “a claimant’s
    17 assertion of ownership must be ‘unequivocal’” (Motion at 16), but the Ninth Circuit
    18 decision to which the government cites held no such thing. United States v. $133,420.00
    19 in U.S. Currency, 672 F.3d 629, 638 (9th Cir. 2012). In $133,420.00 in U.S. Currency, the
    20 Ninth Circuit held that: “[a]t the motion to dismiss stage, a claimant’s unequivocal
    21 assertion of an ownership interest in the property is sufficient by itself to establish
    22 standing.” Id. (emphasis added). In contrast, the Ninth Circuit further held that, at the
    23 summary judgment stage (not the posture of this case), “a claimant’s bare assertion of an
    24 ownership or possessory interest, in the absence of some other evidence, is not enough
    25 to survive a motion for summary judgment,” as “a conclusory, self-serving affidavit,
    26 lacking detailed facts and any supporting evidence, is insufficient to create a genuine issue
    27 of material fact.” Id. In other words, at the motion to dismiss stage, a conclusory, but
    28 unequivocal, assertion of ownership or another interest in property suffices to establish

                                                       3
                            CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 10 of 21 Page ID
                                 #:1605



  1 standing, but the same unequivocal, conclusory statement is insufficient on summary
  2 judgment, because “a claimant must also present ‘some evidence of ownership’ beyond
  3 the mere assertion in order to survive a motion for summary judgment.” Id. at 639. As
  4 such, contrary to the government’s position, the Ninth Circuit held only that a conclusory,
  5 but “unequivocal,” claim is sufficient at the motion to dismiss stage (which is the current
  6 stage of this litigation); it did not hold that an unequivocal claim was necessary, particularly
  7 where, as here, the claims are not conclusory. In any event, Claimants’ claims to the
  8 Liened Assets do just what the Ninth Circuit has said is required and more, as they set
  9 forth “factual allegations regarding how the claimant came to possess the property, the
 10 nature of the claimant’s relationship to the property, and/or the story behind the
 11 claimant’s control of the property.” Id. at 638.
 12         C.     Factual Assertions Made “on Information and Belief” Do Not
 13                Render Claimants’ Claims to the Liened Assets Deficient.
 14         The government cites no authority holding that an “information and belief”
 15 qualifier in a claim, by itself, renders the claim deficient—and Claimants are aware of no
 16 cases so holding. The government cites the Second Circuit’s decision in Mercado to
 17 support its argument, but the claim at issue in Mercado was based solely on the claimant’s
 18 mere unexplained possession of a pile of currency and the claim was a hearsay claim made by
 19 the claimant’s lawyer (not by someone with personal knowledge). Mercado v. U.S. Customs
 20 Service, 873 F.2d 641(2d Cir. 1989).3 The Second Circuit mentioned the “information and
 21 belief” language as an adjunct to its characterization of the claim as hearsay, but the
 22 district court’s decision could not be more clear that the claim failed because of hearsay
 23 and other deficiencies, not because of an “information and belief” qualifier:
 24         An affidavit of counsel that does not state that the attorney is duly
 25
      See $133,420.00 in U.S. Currency, 672 F.3d at 638 (“If the claimant [] asserts a possessory
      3
 26
    interest at the motion to dismiss stage, the claimant must offer some ‘factual allegations
 27 regarding how the claimant came to possess the property, the nature of the claimant’s
    relationship to the property, and/or the story behind the claimant’s control of the
 28
    property. Mere unexplained possession will not be sufficient.’”) (emphasis in original).
                                                    4
                         CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 11 of 21 Page ID
                                 #:1606



  1         authorized and that merely states that the ‘claimant’ is the owner or
  2         possessor of the currency does not fulfill the requirements of the rule. Such
  3         an affidavit is mere hearsay. Mercado fails to satisfy the requirements
  4         necessary to become a claimant. He did not personally verify the claim.
  5         Instead, he relied on a claim verified by counsel that does not adequately
  6         state the basis of Mercado’s interest.
  7 Mercado v. U.S. Customs Serv., No. 85 CV 3758, 1988 WL 28094, at *3 (E.D.N.Y. Mar. 22,
  8 1988). 4
  9         Moreover, the Southern District of New York recently rejected the exact argument
 10 the government makes here, albeit in a slightly different procedural context. United States
 11 v. Daugerdas, No. 09-CR-581, 2020 WL 364601 (S.D.N.Y Jan. 22, 2020). In Daugerdas,
 12 the government moved to dismiss a petition to amend a preliminary order of forfeiture
 13 to assert a commingling claim, arguing that the petition was deficient because its
 14 “allegations [were] pled almost entirely on ‘information and belief.’” Id. at *3. The
 15 district court denied the government’s motion, despite agreeing that all the key allegations
 16 were premised on “information and belief,” coupled with a handful of legal conclusions,
 17 saying:
 18         When a plaintiff sets out allegations on information and belief, he is
 19         representing that he has a good-faith reason for believing what he is saying,
 20         but acknowledging that his allegations are based on secondhand
 21         information that [he] believes to be true. Prefacing allegations with this
 22
 23   4
         Unlike the claim in Mercado, the claims filed by the entities expressly state that Mr.
      Quigley was an agent for the entities “authorized to sign these Verified Claims and
 24
      Statements of Interest for Claimants.” See, e.g., Motion at 17, n. 8; Dkt. 148-2 at
 25   “APPENDIX_A_072.” Moreover, those claims are not hearsay, as Mr. Quigley’s
      verification makes clear: “I have read the foregoing Verified Claims and Statements of
 26
      Interest and its contents are true and correct to the best of my own knowledge, except for
 27   matters stated on information and belief, which I believe to be true.” Id. The
      government cites no authority to suggest that an attorney who is authorized to submit
 28
      claims and who has personal knowledge relating to the claims cannot verify claims.
                                                     5
                         CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 12 of 21 Page ID
                                 #:1607



  1         standard pleading qualification does not eviscerate the sufficiency of a
  2         complaint, and this Court is aware of no such case where a complaint [was
  3         dismissed] for overuse of qualifiers[.] The Twombly plausibility standard,
  4         which applies to all civil actions, does not prevent a plaintiff from pleading
  5         facts alleged upon information and belief in certain circumstances, including
  6         where: (1) the facts are peculiarly within the possession and control of the
  7         [opposing party] or (2) the belief is based on factual information that makes
  8         the inference of culpability plausible.
  9 Id. (internal citations and quotation marks omitted; alterations in original). As discussed
 10 further below, 1) key portions of the claims are not asserted on information and belief,
 11 2) the claims are supported by facts that make Claimants’ claims colorable, and 3) some
 12 of the “information and belief” qualifiers were prompted by facts known to the
 13 government or others, but not to Claimants.
 14         D.     Claimants’ Claims Are Not Conclusory and Are More Than
 15                Colorable.
 16                1.     The Claims Do Not Stand Alone, But Must Be Read In the
 17                       Context of the Government’s Allegations in Its Complaint.
 18         The government’s verified complaint seeks to forfeit scores of assets because they
 19 purportedly derived from the operation of Backpage.com, LLC, which the government
 20 characterized as having promoted criminal activity. The government suggests that
 21 Claimants’ claims must be scrutinized, as Claimants might be strangers to Backpage.com,
 22 LLC, seeking to advance fraudulent claims—but that claim is belied by even a cursory
 23 examination of the government’s complaint, which is premised on Claimants not being
 24 strangers to Backpage.com, LLC. Moreover, the complaint alleges that Claimants owned
 25 the website, sold the website in 2015, and received millions of dollars of payments from
 26 “Backpage revenue” after the sale:
 27         “Backpage.com, LLC . . . was an internet-based company that allowed
 28         customers to post on-line classified advertisements.” (Dkt. 108, ¶ 106.)

                                                  6
                        CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 13 of 21 Page ID
                                 #:1608



  1         “Lacey was a co-creator of Backpage.com. Lacey . . . maintained significant
  2         control over the website during the relevant period described in this
  3         complaint. Even after purportedly selling his interest in Backpage in 2015,
  4         Lacey continued to receive tens of millions of dollars in Backpage-related
  5         distributions.” (Id., ¶108.) “Larkin was a co-creator of Backpage.com.
  6         Larkin . . . maintained significant control over the website during the
  7         relevant period described in this complaint. Even after purportedly selling
  8         his interest in Backpage in 2015, Lacey continued to receive tens of millions
  9         of dollars in Backpage-related distributions.” (Id., ¶108.). “Brunst was a
 10         minority owner of Backpage . . .” (Id., ¶ 111.) “Spear was a minority owner
 11         of Backpage . . .” (Id., ¶ 112.) “In fact, Lacey and Larkin retained significant
 12         control over Backpage, and both continued to receive millions of dollars of
 13         annual distributions of Backpage revenue after the purported sale.” (Id., ¶
 14         122.)
 15 The Court should not assess Claimants’ claims to the Liened Assets in a vacuum, but in
 16 the context of the allegations in the government’s verified complaint. C.f. U.S. v. Real
 17 Property Located at 17 Coon Creek Road, 787 F.3d 968, 977-78 (9th Cir. 2015) (the dissent
 18 “overlooks that Pickle’s unequivocal assertion of ownership in his verified claim echoes
 19 the government’s own verified allegations, which likewise assert Pickle’s ownership of
 20 the defendant property and additionally assert that Pickle resides on the property”). If
 21 the Court does not dismiss the complaint, Claimants ultimately will prove that the post-
 22 sale “distributions” alleged in the complaint were in fact payments on the secured loan
 23 arising from Claimants’ 2015 sale of Backpage.com or payments constituting
 24 advancement or indemnification.         For now, however, it suffices to note that the
 25 allegations in Claimants’ claims to the Liened Assets “echo” “the government’s own
 26 verified allegations” in its complaint and Claimants plainly are not the fraudulent
 27 interlopers the government suggests.
 28

                                                   7
                        CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 14 of 21 Page ID
                                 #:1609



  1                2.     Key Statements in the Claims are Unqualified and Beyond
  2                       Conclusory.
  3         The government wrongly asserts that Claimants’ claims to the Liened Assets are
  4 bereft of substance when allegations qualified by “information and belief” are omitted,
  5 but a brief review of the two claims presented as exemplars (Dkt. 148, App. A-4)
  6 demonstrates just how wrong that assertion is. For example, Mr. Lacey’s claim says:5
  7         Claimant is a third-party beneficiary of a series of contracts entered into in
  8         April 2015 among the Medalist subsidiaries and: Atlantische Bedrijven C.V.
  9         (“ABC”) and UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”);
 10         numerous affiliates of Borrowers, including Backpage.com, LLC
 11         (collectively, “Pledgors”); and Carl A. Ferrer and other affiliates of
 12         Borrowers (collectively, “Guarantors”), as set forth in greater detail in the
 13         claim filed by Medalist and its subsidiaries. Claimant has the right to
 14         advancement and indemnification from ABC and UGC under those
 15         agreements, which advancement and indemnification obligations are
 16         guaranteed by Pledgors and Guarantors. Those obligations are secured by
 17         security interests in the assets of Pledgors (the “Collateral”). . . . The
 18         security interests in the Collateral securing the obligations to Claimant is
 19         [sic] a legally recognizable interest in the Subject Funds, giving Claimant a
 20         superior right, title, and interest in the Subject Funds over any and all
 21         interests asserted by the government in the Subject Funds. Accordingly,
 22         Claimant has a superior right, title, and interest in the Subject Funds over
 23         any and all interest asserted by the government in such funds.”
 24 Those allegations were not conclusory, nor were they made on information and belief.
 25         Similarly, in the exemplar claim of the entity Claimants asserting their rights to
 26 payment under promissory notes and their right to advancement and indemnification,
 27
      5
        Mr. Lacey’s exemplar claim originally was filed in this case at Dkt. 57, relating to the
 28
      defendant assets in Consolidated Case No. CV 19-9949.
                                                  8
                         CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 15 of 21 Page ID
                                 #:1610



  1 secured by liens on the Liened Assets, the entity Claimants said:6
  2           The security agreements encumbering the Collateral also secure the
  3           obligations of ABC and UGC under purchase agreements and loan
  4           agreements executed on or about April 22, 2015, and the obligations of
  5           Pledgors, Carl A. Ferrer, Amstel River Holdings, LLC, Kickapoo River
  6           Investments LLC, Lupine Holdings LLC, CF Holdings GP LLC, and CF
  7           Acquisitions LLC under guarantees executed on or about April 22, 2015.
  8           Claimants have the right to advancement and indemnification from ABC
  9           and UGC under the purchase agreements and loan agreements, which
 10           advancement and indemnification obligations are guaranteed by Pledgors,
 11           Carl A. Ferrer, Amstel River Holdings, LLC, Kickapoo River Investments
 12           LLC, Lupine Holdings LLC, CF Holdings GP LLC, CF Acquisitions LLC
 13           and also secured by the security interests in the Collateral. . . . The security
 14           interests in the Collateral securing the obligations to Claimants are legally
 15           recognizable interests in the Defendant Assets, giving Claimants a superior
 16           right, title, and interest in the Defendant Assets over any and all interests
 17           asserted by the government in the Defendant Assets. The unpaid balance
 18           of the notes, and the sums owed for advancement and indemnification,
 19           secured by the security agreements greatly exceed the value of the
 20           Defendant Assets.
 21 Those allegations also were not conclusory, nor were they made on information and
 22 belief.
 23           Mr. Lacey and the entity Claimants did allege, on information and belief, that the
 24 particular defendant assets (“2.70447488 Bitcoin and Approximately 3.54986077 Bitcoin
 25 Cash Previously Held In Bitstamp Account Number 559092120831”) were part of the
 26 collateral subject to the liens. But it hardly “defies logic” for Claimants to know they are
 27
      6
        The entity Claimants’ exemplar claim originally was filed in this case at Dkt. 62, relating
 28
      to the defendant assets in Consolidated Case No. CV 19-9949.
                                                     9
                          CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 16 of 21 Page ID
                                 #:1611



  1 beneficiaries of a blanket lien securing obligations under the Backpage.com sale
  2 documents, while believing (without knowing for certain) that specific, individual assets
  3 seized by the government are encumbered by the liens—particularly where Claimants
  4 know nothing about many of these specific assets other than what the government has
  5 chosen to disclose in its complaint. See Daugerdas, 2020 WL 364601, at *4 (discussing the
  6 challenges for claimants asserting claims where the factual details are peculiarly within
  7 the possession and control of others, including the government).
  8         The Court should not disregard allegations in the claims made on information and
  9 belief, but, even if it does so, the allegations in Claimants’ claims to the Liened Assets
 10 that are not made on information and belief clear the low bar required to establish
 11 constitutional standing at this stage of the proceedings.
 12                3.    Claimants’ Advancement and Indemnification Claims are
 13                      Clear.
 14         The government suggests that Claimants’ secured claims for advancement and
 15 indemnification are not sufficiently concrete, but are “nebulous” and do not provide a
 16 sufficient basis for standing. Motion at 17. That suggestion is wrong. Claimants don’t
 17 have to prove the merits of their claims at this stage, simply that they have standing. The
 18 claims suffice for that purpose.
 19         Moreover, the government’s feigned ignorance of whether these claims provide
 20 standing stands in stark contrast to the government stipulating that Claimants were
 21 entitled to substantive relief on the same contractual basis in the Delaware Court of
 22 Chancery. The individuals’ claims as to the Liened Assets and a portion of the entities’
 23 claims as to the Liened Assets claims are premised, in part, on their contractual right to
 24 the advancement of, and indemnification for, their massive legal defense costs. In 2018,
 25 Claimants commenced an action in the Delaware Court of Chancery seeking to enforce
 26 their rights to advancement against Backpage.com, LLC and its affiliates. Claimants’ 83-
 27 page amended complaint in that Court set out in great detail the bases for their right to
 28 advancement and indemnification, identifying the specific contracts and the specific

                                                10
                        CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 17 of 21 Page ID
                                 #:1612



  1 contractual provisions entitling them to advancement and indemnification, quoting the
  2 pertinent language.7 (Dkt. 137, Bernstein Decl., Exh. F.). The government moved to
  3 intervene in that litigation and the Chancery Court permitted the government to
  4 intervene as a defendant. (Dkt. 137, Bernstein Decl., Exh. G.). The government
  5 ultimately stipulated that Claimants were entitled to judgment in their favor establishing
  6 their right to advancement on numerous grounds, including under the exact same
  7 contracts at issue here. Id. The Chancery Court entered judgment in favor of Claimants,
  8 and against the United States, more than one year ago. Id. The government’s stipulation
  9 to a final judgment establishing Claimants’ rights to advancement belies its contention
 10 here that Claimants’ claims, premised in part on those same advancement rights, might
 11 be fairly questioned, much less be “false” or “fictitious,” and also belies its suggestion
 12 that Claimants don’t have standing. (Motion at 6.)
 13         Moreover, it is not as though the government does not already possess the
 14 underlying loan documents demonstrating that Claimants have liens on the assets of
 15 Backpage.com, LLC and its affiliates securing the balance of the purchase price for
 16 Backage.com and their advancement and indemnification rights, as the government
 17 seized those documents in the course of its criminal investigation and has produced them
 18 in the course of criminal disclosure. See, e.g., Exh. A (Security Agreement, Backpage US
 19 Operations, Subsidiary Guarantors).
 20         E.    If Claimants’ Claims are Deficient in any Regard, the Court Should
 21               Grant Leave to Amend.
 22         Under Rule 15(a), courts “should freely give leave [to amend] when justice so
 23 requires.” Fed. R. Civ. P. 15(a)(2); Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999)
 24 (recognizing that Rule 15(a) embodies a “strong policy permitting amendment”). “This
 25
 26
      Even though the entity Claimants’ lien claims for the balance of the purchase price
      7

 27 owed under promissory notes related to the sale of Backpage.com were not at issue in
    the Delaware Court of Chancery, those lien claims flow from the same purchase and sale
 28
    documents at issue in the litigation in the Court of Chancery.
                                                11
                        CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 18 of 21 Page ID
                                 #:1613



  1 policy is to be applied with extreme liberality.” Eminence Capital LLC v. Aspeon, Inc., 316
  2 F.3d 1048, 1051 (9th Cir. 2003) (quotations omitted). Courts should apply the policy of
  3 “extreme liberality” upon consideration of requests for leave to amend claims in
  4 forfeiture actions. See United States v. $11,500 in U.S. Currency, 710 F.3d 1006, 1012-13
  5 (9th Cir. 2013) (explaining that the “extreme liberality” in granting leave under Rule 15(a)
  6 “should apply” to claims in forfeiture actions and concluding that the denial of leave to
  7 amend claim was an abuse of discretion because the claimant did not learn about the
  8 purported insufficiency of his claim until the government moved to strike, at which point,
  9 leave to amend should have been freely given).
 10         F.     The Court Need Not Delay Ruling on the Motions to Dismiss the
 11                Government’s Complaint With Respect to the Assets That Are Not
 12                the Subject of the Motion to Strike.
 13         The government claims the Court cannot decide any dispositive motions until it
 14 rules on its motion to strike certain claims as to certain assets. That is incorrect. The
 15 government filed numerous forfeiture proceedings against the personal assets of the
 16 individual Claimants, i.e., bank and brokerage accounts and real property owned by them
 17 personally or by their trusts, and the corporate assets of the entity Claimants, i.e.
 18 corporate bank accounts. The government has not filed motions to strike any of those
 19 claims. By the government’s own allegations, the value of just those bank and brokerage
 20 accounts exceeds $90 million.        See First Amended Consolidated Master Verified
 21 Complaint for Forfeiture, Dkt. 108; Motion to Dismiss First Amended Consolidated
 22 Master Verified Complaint for Forfeiture for Failing to State Sufficiently Detailed Facts,
 23 Dkt. 112, fn. 3. Nothing impedes the Court’s ability to decide Claimants’ pending
 24 motions to dismiss the complaint as to those assets.
 25         Each Claimant has rights to seek dismissal of the government’s respective cases
 26 as to given assets. The Court has consolidated the cases for pretrial purposes under Rule
 27 42(a), but that is a “matter of convenience and economy in administration, [and] does
 28 not merge the suits into a single cause, or change the rights of the parties, or make those

                                                 12
                        CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 19 of 21 Page ID
                                 #:1614



  1 who are parties in one suit parties in another.” Enterprise Bank v. Saettelle, 21 F.3d 233,
  2 235 (9th Cir. 1994) (quoting Johnson v. Manhattan Ry., 289 U.S. 479, 496-97 (1933)); accord
  3 Toyo Tire & Rubber Co., Ltd v. Wheel Grp. Holdings, LLC, 2016 WL 11525318, at *1 (C.D.
  4 Cal. Oct. 26, 2016). The government’s tactic here is to seek to deny Claimants, who
  5 admittedly have standing to contest the government’s claims as to numerous assets, their
  6 day in court, based on the government’s challenge to the standing of certain claimants
  7 relating to other assets. The government cannot use the complexity it has created by its
  8 blanket “all assets” forfeiture proceedings to deny individual Claimant’s rights to obtain
  9 Rule 12(b)(6) dismissal of improper claims.
 10 III.      CONCLUSION
 11           The Court should deny the government’s motion to strike Claimants’ claims to
 12 the Liened Assets. Alternatively, if the Courts finds those claims deficient in any respect,
 13 the Court should grant Claimants leave to amend those claims.
 14
 15           Local Rule 5-4.3.4(a)(2)(i) Compliance: Filer attests that all other signatories listed concur in
 16 the filing’s content and have authorized this filing.
 17
 18 DATED: October 9, 2020                        Thomas H. Bienert, Jr.
                                                  Whitney Z. Bernstein
 19
                                                  BIENERT KATZMAN PC
 20
                                                  By:         /s/ Whitney Z. Bernstein
 21
                                                        Whitney Z. Bernstein
 22                                                     Attorneys for James Larkin
 23
 24
 25
 26
 27
 28

                                                            13
                            CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 20 of 21 Page ID
                                 #:1615



  1 DATED: October 9, 2020            Respectfully submitted,
  2
                                      Gary S. Lincenberg
  3                                   Ariel A. Neuman
                                      Gopi K. Panchapakesan
  4                                   BIRD, MARELLA, BOXER, WOLPERT,
  5                                   NESSIM, DROOKS, LINCENBERG &
                                      RHOW, P.C.
  6
  7                                   By:         /s/ Gary S. Lincenberg
                                            Gary S. Lincenberg
  8                                         Attorneys for John Brunst
  9
 10 DATED: October 9, 2020            LIPSITZ GREEN SCIME CAMBRIA LLP
 11                                   By:          /s/ Paul J. Cambria, Jr.
 12                                         Paul J. Cambria, Jr.
                                            Attorneys for Michael Lacey
 13
 14
      DATED: October 9, 2020          FREEMAN, MATHIS & GARY LLP
 15
 16                                   By:         /s/ John K. Rubiner
                                            John K. Rubiner
 17
 18                                   FEDER LAW OFFICE, P.A.
 19                                   By:         /s/ Bruce Feder
 20                                         Bruce Feder
 21                                   Attorneys for Scott Spear
 22
 23
 24
 25
 26
 27
 28

                                            14
                     CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
Case 2:18-cv-08420-RGK-PJW Document 153 Filed 10/09/20 Page 21 of 21 Page ID
                                 #:1616



  1 DATED: October 9, 2020            WIECHERT, MUNK & GOLDSTEIN, PC
  2
                                      By:         /s/ David W. Wiechert
  3                                         David W. Weichert
  4                                   DANIEL J. QUIGLEY, PLC
  5
                                      By:         /s/ Daniel J. Quigley
  6                                         Daniel J. Quigley
  7                                   Attorneys for Medalist Holdings, Inc., Leeward
  8                                   Holdings, LLC, Camarillo Holdings, LLC,
                                      Vermillion Holdings, LLC, Cereus Properties,
  9                                   LLC, Shearwater Investments, LLC, and
 10                                   Broadway Capital Corp., LLC
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            15
                     CLAIMANTS’ OPPOSITION TO MOTION TO STRIKE CLAIMS
